Decree of the Surrogate’s Court of Queens county unanimously affirmed, with costs to the respondent payable out of the estate. On the issue of due execution of the will, the proof, apart from the testimony of Scileppi, did not present an issue of fact for submission to the jury. On the issue of testamentary capacity or undue influence, the testimony adduced did not present an issue of fact for submission to .the jury under the test applicable to such testimony, to wit: is the proof of such a character that it ought reasonably to satisfy a jury? (Matter of Case, 214 N. Y. 199, 203.) Present — Lazansky, P. J., Young, Carswell, Scudder and Davis, JJ.